Title: From Thomas Jefferson to George Washington, 25 January 1792
From: Jefferson, Thomas
To: Washington, George


          
            Jan. 25. 1792.
          
          Th: Jefferson presents his respects to the President of the U.S. and subjoins what he supposes might form a proper introduction to the  statement prepared by the Secretary at war. The occasion is so new, that however short the letter proposed, he has no doubt it will need correction both as to the matter and manner.
          Sir
          As the circumstances which have engaged the U.S. in the present Indian war, may some of them be out of the public recollection and others perhaps be unknown, I shall be glad if you will prepare and publish from authentic documents, a statement of those circumstances, as well as of the measures which have been taken from time to time for the reestablishment of peace and friendship. When our constituents are called on for considerable exertions to relieve a part of their fellow citizens suffering under the hand of an enemy, it is desireable for those entrusted with the administration of their affairs to communicate without reserve what they have done to ward off the evil.
        